DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the  inventor to file provisions of the AIA .


Automated Interview Request
Examiner attempted to schedule the interview for case 16776982 but the representative could not be reached.  Primary called representative on May 10, 2022 and May 18, 2022 and left a message requesting that the representative contact the primary regarding the interview request.  Representative did not subsequently contact primary.  An email was sent to representative on May 27, 2022 regarding the interview request.  There was no response to the email.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhosale(USPGPUB DOCUMENT: 2018/0287051, hereinafter Bhosale) in view of Sarma (USPGPUB DOCUMENT: 2006/0017180, hereinafter Sarma) and Brovman (USPGPUB DOCUMENT: 2015/0348831, hereinafter Brovman).

Re claim 1 Bhosale discloses in Fig 5-9 a method of forming a multi-layer integrated circuit (IC) structure, the method comprising:
forming a dielectric layer(102)[0038] comprising a first dielectric material[0040] and a  dielectric layer(102)[0038] top surface, 
forming a top-via(106) conductive interconnect in the dielectric layer(102)[0038], wherein the top- via(106) conductive interconnect comprises a via(106), wherein the via(106) comprises a  via(106) top surface; and
forming a planarization region(110) (planarization process that results in a flatter surface with minimal dielectric dishing)[0047] within the dielectric layer(102)[0038] and over the via(106) top surface, the planarization region(110) comprising a planarization stop region surface that is substantially co-planar with respect to the  dielectric layer(102)[0038] top surface (see Fig 9);

Bhosale does not specifically teach forming a substrate; the first dielectric layer(102)[0038] positioned above the substrate; wherein the top- via(106) conductive interconnect comprises a via(106) and a line, forming a planarization stop region(110) within the dielectric layer(102)[0038] and over the via(106) top surface; wherein the planarization stop region comprises a material having characteristics that generate an endpoint detection signal that is sufficiently strong to operate an endpoint detection system independently of an interconnect pattern density (IPD) of the  dielectric layer(102)[0038].

Sarma discloses in Fig 1-7 forming a substrate (102); the first dielectric layer(118/116) positioned above the substrate; wherein the top- via conductive interconnect comprises a via(120) and a line (112), 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sarma to the teachings of Bhosale in order to have improved methods of aligning devices to underlying material layers that may be formed by CMP [0010, Sarma].

Bhosale and Sarma does not specifically teach forming a planarization stop region(110) within the dielectric layer(102)[0038] and over the via(106) top surface;  wherein the planarization stop region comprises a material having characteristics that generate an endpoint detection signal that is sufficiently strong to operate an endpoint detection system independently of an interconnect pattern density (IPD) of the  dielectric layer(102)[0038].

Brovman discloses in Fig 5 forming a planarization stop region(110) (110 is configured as an etch stop layer for a chemical-mechanical planarization (CMP) for a conductive fill material)[0030] within the dielectric layer(102) 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Brovman to the teachings of Bhosale and Sarma in order to have the planarization process planarizes the fill material, while stopping on 110  in order to preserve the 110 while recessing only a negligible amount of the fill material [0030, Brovman]

Regarding the limitation “wherein the planarization stop region (110) comprises a material having characteristics that generate an endpoint detection signal that is sufficiently strong to operate an endpoint detection system independently of an interconnect pattern density (IPD) of the  dielectric layer”, the combination of Bhosale Sarma and Brovman teach a via comprising a planarization stop region where planarization process, therefore, effectively preserves the barrier layer 110 while recessing only a negligible amount of the conductive material [0030, Brovman]. Since the slurries are selective and 110 is fashioned as an etch stop layer, this may be interpreted as 110 is an indicator or signal to stop the planarization resulting in the upper surfaces of fill material are each formed flush with the upper surface of 110.  This is being interpreted as corresponding to the planarization stop region (110) comprises a material having characteristics that generate an endpoint detection signal that is sufficiently strong to operate an endpoint detection system independently of an interconnect pattern density (IPD) of the  dielectric layer as the applicant discloses the endpoint detection system properties of a planarization stop region as a result of having the endpoint signal will be sufficiently strong to operate the endpoint detection system so the CMP process will avoid continuing past the targeted endpoint and start to contact and polish the metal interconnect structures as evidenced in paragraphs [0035, 0039, 0045] of the specification.  


Re claim 2 Bhosale Sarma and Brovman disclose the method of claim 1, 

Bhosale Sarma and Brovman do not specifically teach wherein the IPD is less than about 50%.

Although the combination of Bhosale Sarma and Brovman do not specifically teach wherein the IPD is less than about 50%, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein the IPD is less than about 50% as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the planarization process [0030, Brovman]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Re claim 3 Bhosale Sarma and Brovman disclose the method of claim 1, wherein the characteristics comprise hardness, modulus, and polish rate (material removal rate)[0030 of Bhosale] 

Re claim 4 Bhosale Sarma and Brovman disclose the method of claim 1, wherein:  the via(106) comprises a via(106) width dimension; the line comprises a line width dimension;
the via(106) width dimension is less than the  line width dimension; and
an entirety of the via(106) width dimension is above the  line width dimension (See fig 3 of Sarma).

Re claim 5 Bhosale Sarma and Brovman disclose the method of claim 1, wherein:
forming the  dielectric layer(102)[0038] comprises depositing the  dielectric material into spaces that are not occupied by the top-via(106) conductive interconnect, and the planarization stop region(see Fig 8 of Bhosale); and
the  first dielectric material[0040], as deposited, includes a first dielectric material[0040] overburden extending above the planarization stop region top surface (see Fig 8 of Bhosale).

Re claim 6 Bhosale Sarma and Brovman disclose the method of claim 5, wherein forming the  dielectric layer(102)[0038] further comprises applying a planarization process (see Fig 8 of Bhosale) that removes the first dielectric material[0040] overburden and exposes the  dielectric layer(102)[0038] top surface (see Fig 9 of Bhosale).

Re claim 7 Bhosale Sarma and Brovman disclose the method of claim 6, wherein applying the planarization process exposes the planarization stop region top surface and results in the planarization stop region surface being substantially co-planar with respect to the dielectric layer(102)[0038] top surface(see Fig 9 of Bhosale).

Re claim 8 Bhosale Sarma and Brovman disclose the method of claim 6, wherein the planarization process comprises a chemical mechanical planarization (CMP) process[0020 of Bhosale].


Re claim 10 Bhosale Sarma and Brovman disclose the method of claim 1, wherein the planarization stop region comprises a second dielectric material(TiN)[0046 of Bhosale].


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhosale Sarma and Brovman in view of Wu (USPATENT: 7151315, hereinafter Wu).

Re claim 11 Bhosale Sarma and Brovman disclose the method of claim 10, 

Bhosale Sarma and Brovman do not disclose wherein the second dielectric material is selected from a group consisting of SiN, SiCN, and SiC.

Wu discloses wherein the second dielectric material is selected from a group consisting of SiN, SiCN, and SiC [col 7, lines 45-50].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Wu to replace the material of Sahota and Usami’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  






Claim(s) 9 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhosale Sarma and Brovman in view of Siddiqui (USPATENT: 7153335, hereinafter Siddiqui).


Re claim 9 Bhosale Sarma and Brovman disclose the method of claim 8, wherein:
the planarization stop region comprises a second dielectric material (TiN)[0046 of Bhosale];
 the via(106) comprises a via(106) metal material (Cu)[0038 of Bhosale];
the CMP process includes the application of a CMP slurry[0021 of Bhosale] to the  dielectric material overburden(see Fig 8 of Bhosale);


Bhosale Sarma and Brovman do not disclose the CMP slurry has a  level of selectivity to the  dielectric material overburden;
the CMP slurry has a second level of selectivity to the planarization stop region;
the CMP slurry has a third level of selectivity to the via(106) metal material;
the  level of selectivity is greater than the third level of selectivity; and
the second level of selectivity is greater than the third level of selectivity.


Siddiqui discloses the CMP slurry has a first level of selectivity to the first dielectric material overburden (when CMP slurries with high selectivity for removal of copper in relation to dielectric are used, the feature distortion is unacceptable due to lithographic and other constraints in semiconductor manufacturing)[col2,lines 25-40];
the CMP slurry has a second level of selectivity to the planarization stop region(Ta is 840 in Ex 8)[Table 2] material;
the CMP slurry has a third level of selectivity to the via metal material (Cu is 532 in Ex 8)[Table 2];
the first level of selectivity is greater than the third level of selectivity  (when CMP slurries with high selectivity for removal of copper in relation to dielectric are used, the feature distortion is unacceptable due to lithographic and other constraints in semiconductor manufacturing)[col2,lines 25-40]; and
the second level of selectivity is greater than the third level of selectivity [Table 2].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Siddiqui to the teachings of Sahota and Usami in order to have CMP tuneability is desired [col1, lines 5-20, col2 lines 30-40]




Re claim 12 Bhosale Sarma and Brovman and Siddiqui  disclose the method of claim 9, wherein the via(106) metal material is selected from a group consisting of Cu, Co, and Ru(Cu)[0038 of Bhosale].


Response to Arguments

Applicant’s arguments with respect to claim 1-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819